DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2019, July 20, 2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1- 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Zou (US 2018/0069149), Liao (US 2018/0309019), Chaji (US 2019/0096774), Thothadri (US 2017/0358478), Hsu (US 2019/0181122), Henry (US 2018/0261582),  fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2-22 depend), providing a second carrier substrate with a temporary bonding layer thereupon; attaching the at least one first light emitting diode to the temporary bonding layer; providing a light emitting device comprising at least one vacancy location and an array of light emitting diodes bonded to a backplane; and bonding the at least one first light emitting diode to the respective at least one vacancy location within the light emitting device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zou (US 2018/0069149) discloses (Fig. 5) a method of transferring single micro-LED to a support body to a backup substrate and finally to a receiving substrate.	Liao (US 2018/0309019) discloses (Fig. 1) a process from replacing a bad light-emitting unit from an LED module using a pick and place process to remove the faulty unit and placing a working unit.	Chaji (US 2019/0096774) discloses (Fig. 7C) a process for determining defective micro-devices and then using a cartridge for transferring the non-defective devices to a receiving substrate. 	Thothadri (US 2017/0358478) discloses (Figs. 4-10) forming micro-devices 110 on a substrate 100, using a transferring device 630 with adhesive 420 to remove 110 from 100.  630 then transfers 110 to destination substrate 200. 	Hsu (US 2019/0181122) discloses (Figs. 3A-3D) a process to form vacancies VC in a LED module and are subsequently replaced on a different substrate. 	Henry (US 2018/0261582) discloses (Fig. 7) a process to separate and transfer dies from three sets of substrates.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819